Detailed Action
This office action is a response to an application filed on 1/25/2021 in which claims 1 – 30 are pending; Claims 1, 14-27, and 30 are amended.
This application claims benefit of U.S. Provisional Application Serial No. 62/738,868, entitled "ROAD SIDE UNIT SCHEDULING SYSTEM" and filed September 28, 2018.

Applicant’s Arguments
The Examiner withdraws 35 USC § 112 Claim Rejections in view of Applicant’s arguments.
Applicant argues that with respect to independent claim 1, 14, 27, and 30, the Office alleges that Faurie discloses a method of receiving the scheduling request, allocating resources, and transmitting a scheduling grant, but, concedes that Faurie fails to disclose that the scheduling request is received at the road side unit. Applicant argues that the Office alleges that such deficiency is cured by Yoon that discloses road side units (RSUs) that may receive information; The Office alleges that an RSU "may be a base station or a transportation infrastructure entity embodied by a fixed terminal. For example, it may be an entity that transmits a speed notification to a vehicle." 
Applicant argues that the combination of Faurie and Yoon, , fail to disclose "a road side unit (RSU)" to coordinate side-link communication between the first user equipment (UE) and the second UE. To this end, the RSU "receiv[es] ... a scheduling request for resources from a first [UE]for side-link communication with a second UE" and the RSU allocates "resources in a resource pool "to the first UE for the side-link communication with the second UE."
Applicant argues that as amended, claims specify that the scheduling grant that is issued "from the RSU to the first UE ... indicates to the first UE the allocated resources ... that the first UE is to utilize for transmissions of packets for side-link communication to the second UE.";  In sum, the RSU facilitates side-link communication between the first UE and the second UE by allocating resources to the first UE.  Applicant argues that Faurie discloses a method where the two UEs (first UE and second UE) coordinate resource management for side-link communication amongst themselves.
 In response, Faurie discloses that "the first UE transmits a resource grant to the second UE .... The resource grant can be used by the second UE to identify the resource for the D2D transmission." Further Applicant argues that Yoon does not cure Faurie's deficiency as Yoon's disclosure with respect to RSU coordinating sidelink communication by allocating resources from resource pool is self-evident because Yoon only teaches that vehicle-to-everything (V2X) communications may incorporate RSU devices that "transmit[s] a speed notification to a vehicle."

¶[0005] .. In this instance, the road side unit (RSU) may be a base station or a transportation infrastructure entity embodied by a fixed terminal.
Further Applicant selectively cites one embodiment of Faurie, i.e. Figure 8 and ¶[0042] to argue that Faurie discloses a method where the two UEs (first UE and second UE) coordinate resource management for side-link communication amongst themselves.  However in Faurie in ¶[0041] teaches ‘At block 204, the first UE signals a resource allocation configuration to other UEs. The resource allocation configuration may be determined by at least one of the base station and the first UE or may consist in pre-configured information within at least one of the first and the second UEs.’
In other words the resource allocation can be from the eNB e.g. the RSU. This is further supported in Figure 9 step 6u of Faurie. 


Pre-AIA  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

First inventor to File Provisions of the AIA 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

Graham v Deere Test for Obviousness 
The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 - 5, 7 – 18, 20 - 30 are rejected under 35 U.S.C. 103 as being unpatentable over Faurie United States Patent Application 20160338095 in view of. Yoon United States Patent Application 20170094657
With regards to Claims 1, 14, 27, and 30, Faurie teaches of a method comprising of receiving, a scheduling request for resources from a first user equipment (UE) for side-link communication with a second UE;  ¶[0042] At block 206, the first UE receives a resource request for a device-to-device transmission from a second UE.  ¶[0041] teaches ‘At block 204, the first UE signals a resource allocation configuration to other UEs. The resource allocation configuration may be determined by at least one of the base station and the first UE or may consist in pre-configured information within at least one of the first and the second UEs.’
[In other words the resource allocation can be from the eNB e.g. the RSU. This is further supported in Figure 9 step 6u of Faurie.]
Determining , at the RSU, at least one characteristic associated with the scheduling request; 
¶[0043] In some cases, the request may include Quality of Service (QoS) information.  Examples of QoS information may include QoS Class Identifier (QCI), Guaranteed Bit Rate (GBR), Maximum Bit Rate (MBR), or priority [each are characteristics associated with the scheduling request];.
allocating, at the RSU, resources in a resource pool to the first UE for the side-link communication with the second UE based on determining the at least one characteristic associated with the scheduling request;  ¶[0072] At 604, the first UE may select a resource from a pool of resources for the sidelink transmission. The resource may include an [SCI Sidelink Control Information] resource for the SCI transmission and the time and frequency resources for the sidelink data transmission [i.e characteristics associated with the SR]

transmitting from the RSU to the first UE, a scheduling grant identifying the allocated resources, wherein the scheduling grant indicates to the first UE the allocated resources in the resource pool that the first UE is to utilize for transmissions of packets for side-link communication to the second UE; ¶[0078] At 610, the first UE indicate the assigned resource, [i.e. transmits the resource grant, to the second UE. ] FIG. 8 and associated descriptions provide additional details of these implementations.

Faurie teaches discloses the invention substantially as recited above. It may be obvious to a person skilled in the art at the time of the invention disclosure to further amend Faurie where the receiving is at a road side unit (RSU). Yoon in the same field of endeavor teaches in ¶[0005] .. and a person, and vehicle-to-infrastructure/network (V2I/N) indicating communication between a roadside unit (RSU) and a network. In this instance, the road side unit (RSU) may be a base station or a transportation infrastructure entity embodied by a fixed terminal. For example, it may be an entity that transmits a speed notification to a vehicle.

 It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Faurie in this manner.

One would have been motivated to modify Faurie in this manner so that a central transportation infrastructure entity can be utilized to manage scheduling of network resources.

With regards to Claims 2, 15, and 28, Faurie teaches where the at least one characteristic associated with the scheduling request includes one or more of a packet size for transmission by the first UE or latency requirements of the first UE. ¶[0044] In some cases, the request may also include information about the amount of data to be transmitted.  For example, the request may include a Buffer Status Report (BSR) that indicates the buffer size for the data to be transmitted [BSR is an indication of thepacket size for transmission].

With regards to Claims 3. 16, and 29, Faurie teaches where determining the at least one characteristic associated with the scheduling request comprises of determining whether the first UE is scheduled to transmit a fixed packet size or a variable packet size based on the scheduling request; ¶[0044].  For example, the request may include a Buffer Status Report (BSR) that indicates the buffer size for the data to be transmitted.[ The BSR indicates the type of packet size to be transmitted]
allocating a fixed set of resources in the resource pool for a set number of frames based on determining that the first UE is scheduled to periodically transmit fixed packet size; ¶[0045] The following is an example of the resource request message for a sidelink resource. TABLE-US-00001 ResourceAllocationRequest message.[ The table lists attributes of the transmitted packets].

With regards to Claims 4 and 17, Faurie teaches where determining the at least one characteristic associated with the scheduling request comprises of determining whether the first UE is scheduled to transmit a fixed packet size or a variable packet size based on the scheduling request; ¶[0044].  For example, the request may include a Buffer Status Report (BSR) that indicates the buffer size for the data to be transmitted. AND Table in ¶[0045].

and allocating a first set of resources in the resource pool based on determining that the first UE is scheduled to transmit packets of variable sizes. ¶ [0049] In some cases, a pool of resources for D2D transmissions may be configured by a base station. The first UE may transmit the description of the pool of resources to the second UE before the start of an SC [sidelink control] period. In some cases, the first UE may transmit the description of the pool of resources to the second UE as a resource allocation configuration. In some cases, as described before, the description of the pool of resources may be included in the resource allocation configuration at block 204.

With regards to Claims 5 and 18, Faurie teaches of receiving, at the RSU, a second scheduling request from the second UE for side- link communication; ¶ [0061] At block 306, the first UE receives a resource request for one or more device-to-device transmissions from a second UE. In some cases, the second UE may be a remote UE. In some cases, the second UE may be a UE that is within a network coverage.

determining that the second UE is scheduled to transmit packets of variable sizes based on the second scheduling request; ¶[0063] At block 310, the first UE transmits a resource grant to the second UE. The resource grant can be used by the second UE to identify the resource for the D2D transmissions. In some cases, the second UE may use the following two types of information to determine the resources: description of a pool of resources and scheduling information

and allocating a second set of resources in the resource pool for the second UE to transmit packets of variable sizes. ¶[0063] In some cases, the first UE may forward the description of pool information to the second UE as a resource allocation configuration.

With regards to Claims 7 and 20, Faurie teaches where the scheduling request from the first UE is received on a first transmission time interval (TTI) reserved for one or more UEs to transmit scheduling requests to the RSU; ¶ [0143] FIG. 17 is a flowchart illustrating an example method 1700 for transmitting a scheduling request. The method 1700 may begin at block 1702, where a sidelink control information is received at a relay UE from a remote UE. The relay UE is within a coverage area of a base station. The remote UE is outside of the coverage area. The relay UE is configured to relay transmissions from the remote UE to the base station. The sidelink control information indicates a future transmission of a data packet over a sidelink channel

With regards to Claims 8 and 21, Faurie teaches where the scheduling grant is transmitted by the RSU on a second transmission time interval (TTI) reserved for transmitting scheduling grants to one or more UEs; ¶ [0099] In some cases, the overhead associated with the resource requests and resource grants may be minimized to reduce overheads. In one example, the base station may configure a transmission pool specific for sidelink transmissions between a first UE and other UEs connected to the first UE over a PC5 interface or a sidelink transmission link.

With regards to Claims 9 and 22, Faurie teaches where the second TTI reserved for the scheduling grants includes a first portion that is common for all UEs in coverage area of the RSU and a second portion that is UE specific;¶ [0100] In some cases, the traffic characteristics of the sidelink transmissions may be semi-static, e.g., in a voice communication. In these or other cases, the resource grants discussed previously may be transmitted in a reduced format to reduce overheads.

With regards to Claims 10 and 23, Faurie teaches where determining whether a latency requirements of the first UE satisfies a latency threshold; and modifying RSU scheduling structure for 
¶[0080] In the illustrated example, the first UE also determines the frequency resource information for the sidelink data transmission before the time resource information. The first UE may determine the number of RBs based on the QoS information received in the resource request, based on a modulation and coding scheme to be used, or a combination thereof.

With regards to Claims 11 and 24, Faurie teaches modifying the RSU scheduling structure includes increasing periodicity of resources reserved for scheduling requests and UE specific scheduling grants within a frame; ¶ [0126] In some cases, the sidelink transmission over the PC5 interface and the uplink or downlink transmission over the Uu interface may be coordinated to reduce interferences. For example, in a downlink voice traffic, the relay UE may receive a Radio Link Control (RLC) Unacknowledged Mode Data (UMD) Protocol Data Unit (PDU) every 20 milliseconds for regular voice frames or 40 milliseconds for bundled voice frames from the base station. In some cases, the relay UE may determine that the downlink PDUs arrival is periodical with a limited range of jitter based on periodicity of data or on a semi-persistent scheduling (SPS) configuration.

With regards to Claims 12 and 25, Faurie teaches where determining that a first UE has a low latency requirement based on the scheduling request, wherein the scheduling request further indicates that the first UE is requesting transmission of packets with a fixed packet size; ¶[0128] e.g., receiving and decoding downlink transport blocks and transmitting them over sidelink, for minimizing the latency at the relay UE

With regards to Claims 13 and 26, Faurie teaches where allocating a first set of resources in the resource pool of the first frame to the first UE; and allocating a second set of resources in the resource pool of the first frame to the first UE, wherein the first set of resources and the second set of resources are a fixed set of non-continuous resources within same frame; ¶ [0140] At block 1604, the first UE determines a configuration of the resource pool for the second UE within the resource pool configured by the base station in such a way to avoid or substantially reduce simultaneous transmissions between the first UE and the second UE, or collisions of device-to-device transmissions between the first UE and the second UE. In some cases the second UE operates in autonomous selection mode. At block 1606, the first UE transmits to the second UE the resource pool configuration for the second UE ;¶ [0141] At block 1608, the second UE selects resource for the device-to-device transmission from the resource pool configured for the second UE and performs transmission on the selected resource.


Claims 6 and 19  are rejected under 35 U.S.C. 103 as being unpatentable over  Faurie United States Patent Application 20160338095 in view of. Yoon United States Patent Application 20170094657 Yasukawa United States Patent Application 20180249448.

With regards to Claims 6 and 19, Faurie teaches discloses the invention substantially as recited above. It may be obvious to a person skilled in the art at the time of the invention disclosure to further amend Faurie where the first set of resources for the first UE and the second set of resources for the second UE are ordered in time domain by the RSU to comply with half-duplex constraint. Yasukawa in the same field of endeavor teaches in ¶[0105] D2D employs half-duplex communication using a common frequency band between the transmission-side user equipment UEa and the reception-side user equipment UEb. Accordingly, a user equipment UE which is transmitting a D2D signal cannot receive a D2D signal transmitted from another user equipment UE. In the case of D2D, since a partner user equipment UE to which data is transmitted cannot be said to be always in a standby state, it is necessary to cause the reception-side user equipment UE to easily receive the D2D signal as much as possible in order to achieve a decrease in delay in the D2D communication.

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Faurie in this manner.

One would have been motivated to modify Faurie in this manner so that using a half-duplex communication countermeasure once can avoid an influence of half-duplex communication as much as possible and increase the possibility that a D2D signal reaches a reception-side user equipment UE.

Final Action;
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Conclusion;
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY BARON whose telephone number is (571)270-1748.  The examiner can normally be reached on 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on 571 272 3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HENRY BARON/Examiner, Art Unit 2462                                                                                                                                                                                                        


	/YEMANE MESFIN/             Supervisory Patent Examiner, Art Unit 2462